Title: From George Washington to the U.S. Senate and House of Representatives, 17 February 1795
From: Washington, George
To: United States Senate and House of Representatives


        
          United States February 17th 1795.
          Gentlemen of the Senate, and of the House of Representatives.
        
        I transmit to Congress copies of a Letter from the Governor of the State of New-Hampshire, and of an Act of the Legislature thereof, ratifying “the article proposed in amendment to the Constitution of the United States,” respecting the judicial power.
        I also lay before Congress copies of a Letter from the Governor of the State of ⟨Nor⟩th Carolina, and of an Act of the Legislature thereof, ceding “to the United States certain lands, upon the conditions therein mentioned.”
        
          Go: Washington
        
      